Citation Nr: 0822181	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for lipomas, to include 
as due to chemical agent exposure.  

2.  Entitlement to an initial rating in excess of 10 percent 
for retinopathy.

3.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of service connection for retinopathy.  

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.

8.  Entitlement to an initial compensable rating for 
impotence.

9.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of entitlement to service connection for 
impotence.  

10.  Entitlement to an initial compensable rating for 
nephropathy.

11.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of entitlement to service connection for 
nephropathy.

12.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of special monthly compensation for the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Decatur, Georgia.  

In January 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

During the January 2008 hearing, the veteran withdrew his 
appeal with respect to the issues of entitlement to service 
connection for shortness of breath and entitlement to service 
connection for a left wrist disability.  Therefore, these 
issues are not before the Board.

The veteran has also raised the issues of entitlement to 
service connection for lymphoma and whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for headaches, to include as due to 
asbestos exposure.  These claims are referred to the agency 
of original jurisdiction (AOJ) for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2008 response to a hearing clarification inquiry, 
the veteran indicated that he wanted a hearing before a 
Member of the Board (Veterans Law Judge) via a video 
conference hearing at his local regional office regarding the 
issues on appeal.  The veteran is entitled to such a hearing.  
38 C.F.R. §§ 20.700, 20.703 (2007).


Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The AMC or the RO should schedule the 
veteran for a video conference hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




